Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1 SAMSUNG: “Further Enhancements on MIMO for NR", 3GPP DRAFT; RP-202299, 3RD GENERATION PARTNERSHIP PRQJECT (GPP), MOBILE COMPETENCE CENTRE: 680, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX : FRANCE, vol. TSG RAN, no. Electronic Meeting; 20201207 - 20201271 2? November 2020 (2020-11-27)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

Regarding claims 1, 28-30, D1 discloses (the references in parentheses applying to this document) a method of wireless communication at a user equipment, UE, comprising: 
receiving downlink control information, DCI (page 2, 1st “Agreement: “LI- based beam indication using at least UE-specific (unicast) DCL..”), 
determining, based on the DCI, whether the DCI is associated with a beam up- date for uplink, downlink, or a combination of the uplink and the downlink (page 2, 1st “Agreement: “On beam indication signaling medium to support joint or separate DL/UL beam indication in Rel. 17 unified TCI framework); and 
determining, from the DCI, a transmission configuration indicator, TCI, state that indicates a beam for the uplink, the downlink, or the combination of the uplink and the downlink (page 2, 1st “Agreement: "...to indicate joint or separate DL/UL beam indication from the active TCI states).







(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 4, 6, 13, 19 21, and 28-30, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farag US 20220061056.

Regarding claims 1 and 28-30, Farag teaches A method of wireless communication at a user equipment (UE), comprising:
receiving downlink control information (DCI);
determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink; and

determining, from the DCI, a transmission configuration indicator (TCI) state that indicates a beam for the uplink, the downlink, or the combination of the uplink and the downlink. ([0328, 0335, 0358, 0365]).

Regarding claim 2, the UE determines that the beam update is for the uplink, the method further comprising:
transmitting an uplink transmission using the beam based on the TCI state (DL/UL beam indication, [0328]).

Regarding claim 4, the UE determines that the beam update is for the uplink, the method further comprising:
transmitting an uplink transmission using the beam based on the TCI state (DL/UL beam indication, [0328]).

Regarding claim 6, the UE determines that the beam update is for the uplink and the downlink, the method further comprising:
transmitting an uplink transmission based on the beam update; and
receiving a downlink transmission based on the beam update (update, joint DL/UL beam, [0328]).

Regarding claims 13, 19, the DCI does not schedule a transmission. Note, no transmission is scheduled in [0328].

Regarding claim 21, the DCI is of a format used for beam update ([0113, 0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag as applied to claim 17 above, and further in view of Rahman US 20210337525.

Regarding claim 17, Farag is silent on the DCI comprises a dedicated field indicating that the beam update is for the uplink, the downlink, or the combination of the uplink and the downlink.
Rahman teaches the DCI comprises a dedicated field indicating that the beam update is for the uplink, the downlink, or the combination of the uplink and the downlink ([0231]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Farag by the DCI comprises a dedicated field indicating that the beam update is for the uplink, the downlink, or the combination of the uplink and the downlink, as shown by Rahman. This modification would benefit the system by providing a proven, reliable method for indicating beam update.

Regarding claim 18, a payload of the DCI is configured via radio resource control (RRC) signaling (Farag: [0243]). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag as applied to claim 17 above, and further in view of Lee US 20190158317.

	Farag is silent on a dedicated search space (SS) is configured at the UE for monitoring the DCI.
	Lee teaches a dedicated search space (SS) is configured at the UE for monitoring the DCI ([0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Farag by   teaches a dedicated search space (SS) is configured at the UE for monitoring the DCI, as shown by Lee. This modification would benefit the system by providing a proven, reliable method for monitoring the DCI.

Allowable Subject Matter
Claim 3, 5, 7-12, 14-16, 20, 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476